DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 3/8/2022. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou Haoqing et al., CN 104538635, in view of Pan Zhonglai et al., CN 105018001.
Regarding claim 1, Hou Haoqing et al., teaches an acrylonitrile copolymer binder (0010), comprising the following structural units in percentage by weight: 90-99% of acrylonitrile unit, 1-10% of acrylic ester unit (0017), and 8% of methacrylate salt unit (0046; 0092; 0095).
Hou Haoqing et al., does not teach 2-15% acrylamide unit.
Pan  Zhonglai et al., teaches a binder comprising 2-15% acrylamide and acrylonitrile (pg. 3, third para.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of the Hou et al., by incorporating the acrylamide of the secondary reference which discloses a binder comprising acrylonitride (pg. 3, para. 3) (pg. 2, last para.).
One of ordinary skill in the art would have been motivated to make the modification to provide an aqueous binder that would have been suitable for the modified coating of the polyolefin separator of the lithium ion battery and the high temperature rapid coating of the electrode sheet, and improve the performance and production efficiency of the lithium ion battery  (pg. 1, line 5-8).
Regarding claim 4, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 3, being copolymerized from the following monomers in percentage by weight: 90-99% of acrylonitrile unit, 1-10% of acrylic ester unit (0017), and 2% of acrylate salt monomer (0092; 0095).
Hou Haoqing et al., does not teach 2-15% acrylamide unit.
Pan  Zhonglai et al., teaches a binder comprising 2-15% acrylamide and acrylonitrile (pg. 3, third para.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder of the Hou et al., by incorporating the acrylamide of the secondary reference which discloses a binder comprising acrylonitride (pg. 3, para. 3) (pg. 2, last para.)
Regarding claim 5, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 2, wherein:
the acrylic ester monomer is CH2=CR -COOR , wherein R is -H or -CH3, and R is alkyl or cycloalkyl (0011; 0016); the acrylamide monomer is CH2=CR3CONHR4, wherein R3 is -H or -CH3, ad R4 is -H, alkyl, cycloalkyl or aryl (0010; 0015).
Regarding claim 6, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 5, characterized in that: wherein: the acrylic ester monomer is at least one of n-butyl acrylate (0011; 0016).
Regarding claim 7, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 4, wherein the acrylate salt monomer is CH2=CR5-COOM, wherein R5 is -H or -CH3, and M is Li+ (0011; 0015).
Regarding claim 8, Hou Haoqing et al., teaches acrylonitrile copolymer binder (0010) according to claim 7, wherein the acrylate salt monomer is at least one of lithium acrylate, (0089).
Regarding claim 9, Hou Haoqing et al., teaches method comprising applying the acrylonitrile copolymer binder (0010) according to claim 1 in a positive electrode plate a lithium ion battery (abstract).
Regarding claim 10, Hou Haoqing et al., teaches a positive electrode plate for lithium ion battery (0010; 0091), comprising a positive material and a binder, wherein the binder is the acrylonitrile copolymer binder of claim 1 (abstract).
Regarding claim 11, Hou Haoqing et al., does not teach positive electrode plate for lithium ion battery according to claim 10, wherein the application amount of the binder accounts for 0.5-5wt % of the total solid content.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Hou Haoqing et al., does not teach positive electrode plate for lithium ion battery according to claim 11, wherein the application amount of the binder accounts for l-3wt % of the total solid content.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Hou Haoqing et al., teaches a coated diaphragm for lithium ion battery (abstract), comprising a base membrane, a filler and a binder (abstract), wherein the binder is the acrylonitrile copolymer binder of claim 1 (abstract).
Regarding claim 14, Hou Haoqing et al., teaches coated diaphragm for lithium ion battery according to claim 13, wherein the application amount of the binder accounts for 1-40wt % (30%) of the total solid content (0051; 0061).
Regarding claim 15, Hou Haoqing et al., teaches coated diaphragm for lithium ion battery according to claim 14, wherein the application amount of the binder accounts for 5-20wt % (30%) of the total solid content (0051; 0061). Although the prior art of record does not teach 20%, it teaches 30%. "[A]nticipation under § 102  can be found only when the reference discloses exactly what is claimed and that where there are differences between the reference disclosure and the claim, the rejection must be based on § 103  which takes differences into account." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


Response to Arguments
3.	Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. The Applicant argues that “Haoqing does not disclose 2-8% of acrylate salt unit.”
However, the n-butyl acrylate in Haoqing “is used in the production of homopolymers and co-polymers such as acrylic acid and its salts, esters, amides, methacrylates, acrylonitrile, …” (gichemical.com). Thus, the butyl acrylate in Haoqing can be in the form of a salt or methacrylate, or acrylonitrile, depending on the use of the product, and in a battery, a salt is a preferred material. Thus, the acrylate can be in the form of an acrylate salt.
The Applicant argues that the “water-based binder in Zhonglai is completely different than the oil-based binder in Haoqing and the acrylonitrile copolymer binder.”
However, the binder in Zhonglai (pg. 3, third para.) and in Haoqing (0010) are both acrylonitrile binders; therefore, one of ordinary skill in the art would modify Haoqing in view of Zhonglai to provide the binder for the electrode material to reduce the degree of swelling at high temepratures.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/             Examiner, Art Unit 1727                                                                                                                                                                                           

/BARBARA L GILLIAM/             Supervisory Patent Examiner, Art Unit 1727